NO. 07-06-0130-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



NOVEMBER 21, 2006

______________________________



JANELL SMITH, APPELLANT



V.



WISHBONE LAND & CATTLE CO., INC.

AND TRIPLE S TRADE LOT, INC., AND MONTY CAROL SMITH

AND BOBBY DARRELL SMITH, APPELLEES

_________________________________



FROM THE 286TH DISTRICT COURT OF HOCKLEY COUNTY;



NO. 04-01-19445; HONORABLE HAROLD PHELAN, JUDGE

_______________________________





Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.  

MEMORANDUM OPINION

In a divorce proceeding between Bobby Smith and Janell Smith, Janell Smith filed a third party petition against Wishbone Land & Cattle Co. Inc., Triple S Trade Lot, Inc., Monty Carol Smith and Bobby Darrell Smith.  Janell Smith filed a notice of appeal challenging dismissal of her petition against Wishbone Land & Cattle and Triple S Trade Lot.  Her docketing statement listed only Monty Carol Smith and Bobby Darrell Smith as appellees.  Monty Carol Smith and Bobby Darrell Smith also perfected appeal from the trial court’s judgment.  Their docketing statement listed Janell Smith and Bobby Smith as appellees.

All these parties have joined in an agreed motion seeking voluntary dismissal of the appeals in accordance with Rule of Appellate Procedure 42.1(a)(1).  Finding the motion complies with the requirements of Rules 6.6 and 42.1(a)(1) and that granting the motion will not prevent any party from seeking relief to which it would otherwise be entitled, we dismiss the appeals.

Having disposed of the appeals at the parties’ express request, we will not entertain a motion for rehearing and our mandate will issue forthwith.



James T. Campbell

         Justice